HARRIS, J.,
delivered the opinion of the court. The error complained of in this case, is the jiragment o$khe court below sustaining plaintiff’s demurrer to defeima^iifsi^nswer! The suit purports to be founded on a promissory no\e?_ p ay afe 1eytp. one Norvall, and indorsed by him to Mason, in whose nanr^this suit' is brought for the use of Caleb Cope & Co. The answer purports to be an answer to the whole declaration, but is really an answer *700only to a part, and would be bad on that account. But, it is no answer to the declaration .or complaint, in any view of the case. The complaint does not allege, that Caleb S. Cope & Co. ever had the legal title to the note sued on; nor was such an allegation necessary. Mason is the legal owner, who sues for the use of Cope & Co. What that use may be, its extent, or the exact equity which it may be designed between Mason and the usees, to secure, or protect, is not the subject of inquiry in this action, nor material to the defendant, as his plea admits the bona fides of the possession of the usees. 2 How. Miss. R. 645; 7 Ib. 216, 854; 2 S. & M. 249; 3 Ib. 325; 13 Ib. 365; 26 Miss. R. 542; 28 Ib. 66.
The demurrer was, therefore, properly sustained.
Judgment affirmed.
Note. — See also, Ackerman v. Cook, 34 Miss. R. 262, where it is held, that the • holder-of the legal title to a contract may maintain action on it, although he has no beneficial interest in it.